ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                       )
                                                  )
Paragone Solutions, Inc.                          )   ASBCA No. 62660
                                                  )
Under Contract No. GS00Q17GWD2303                 )
         T.O. No. W912DY-19-F-1262                )

APPEARANCE FOR THE APPELLANT:                         Bret S. Wacker, Esq.
                                                       Clark Hill PLC
                                                       Detroit, MI

APPEARANCES FOR THE GOVERNMENT:                       Michael P. Goodman, Esq.
                                                       Engineer Chief Trial Attorney
                                                      Karl W. Kuhn, Esq.
                                                       Engineer Trial Attorney
                                                       U.S. Army Engineer District, Huntsville

                                ORDER OF DISMISSAL

      The appeal having been settled and at the joint request of the parties, the appeal is
dismissed with prejudice.

       Dated: February 19, 2021



                                                  CRAIG S. CLARKE
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62660, Appeal of Paragone
Solutions, Inc., rendered in conformance with the Board’s Charter.

       Dated: February 19, 2021


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals